DETAILED ACTION

1. 	This Office Action is in response to the After Final Arguments/Remarks filed on 10/28/2021. The withdrawn claims 16-18 have been rejoined with the allowed claim set.

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adam Whiting on November 5, 2021.

3.	The application has been amended as follows:

	Claim 18 line 2:
Change “absorbent polymer comprises particles in the size range 50 – 300 microns.”
to -- absorbent polymer comprises particles in the size range 50 – 800 microns.-- 

Allowable Subject Matter
4. 	Claims 1-4, 11-12, 14, 16-18 are allowed. 

 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included Herewith).
          
Summary of Claim 1: 
A pervious concrete composition comprising 

a super-absorbent polymer, present in the range 0.03 - 0.07 wt.% of cement, 

and having a water : cement weight ratio of 0.35 - 0.50

wherein the composition does not comprise viscosity modifiers and the super-absorbent polymer is selected from cross-linked sodium polyacrylate, potassium co-polymer of acrylic-acrylamide crosslinked, cross-linked acrylate copolymer partially neutralized to the sodium salt, and acrylic acid co-acrylamide.

 
Kosaku et al. teach a water permeable concrete comprising an additive, wherein the additive comprises water absorbing resin and a water soluble resin, wherein the water absorbing resin is selected from crosslinked polyacrylic acid salt wherein the salt is sodium (Claims 1-2, [0011]), wherein the weight ratio of the water absorbent resin to the water soluble resin additive is preferably 50/50 to 70/30 [0014], wherein the additive is present in amounts of 0.1 to 5 parts with respect to 100 parts by 
However, Kosaku et al. do not teach or fairly suggest the claimed pervious concrete composition, in particular, wherein the composition does not comprise viscosity modifiers. All teaching of Kosaku et al. includes a “water soluble resin” which corresponds to a viscosity modifier.  The inclusion of the water soluble resin is essential to achieve the intended purpose of Kosaku et al. Preparation of a water permeable concrete composition free of a viscosity modifier would render the composition unsatisfactory for the intended purpose taught by Kosaku et al. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763